Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to preliminary amendment filed on 12/27/2018. Claim 1 is independent. Claims 1-7 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/27/2018 and 7/1/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interviews with Applicant’s representative Anna Lloyd Reg. No. 65062 on 2/10/2020, 2/18/2021 and 2/19/2021.

BEGAIN AMENDMENT
Claim 1. (Currently Amended): A method of exchanging keys between a first user and a second user of a transaction blockchain, the blockchain being designed to store smart contracts, each of the first user and the second user has a wallet addressused to send and receive transactions, wherein the blockchain contains a smart contract comprising:
a first function having at least one public key as an argument and that, when the first user, stores the wallet address of the first user 
a second function having at least one public key as an argument and that, when the second user, checks that the wallet address of the second user an address of a user authorized for the exchange, and if the wallet address of the second user is the address of the user authorized for the exchange 
a third function comprising a first instruction verifying that the wallet address of a calling user, the calling user being one of the first user or the second user, a case that the wallet address of the calling user is verified as the wallet address stored by the first function, returns the public key stored by the second function to the calling user, and a second instruction verifying that the wallet address of the calling user a case that the wallet address of the calling user is verified as the wallet address stored by the second function, returns the public key stored by the first function to the calling user; and that

(ii) the second user generates a second ephemeral private key and a corresponding second ephemeral public key using said asymmetric cryptosystem;
(iii) the first user forms a first transaction containing the first ephemeral public key and sends [[it]] the first transaction to an address of the smart contract to call the first function, the wallet address of the first user and the first ephemeral public key then being stored in the smart contract, a block containing the smart contract then being mined;
(iv) the second user forms a second transaction containing the second ephemeral public key and sends [[it]] the second transaction to the address of the smart contract to call the second function, the wallet address of the second user and the second ephemeral public key then being stored in the smart contract, the block containing the smart contract then being mined;
(v) the first user forms a request in a form of a third transaction and sends [[it]] the third transaction to the address of the smart contract as the calling user of the third function, the second instruction of the third function of the smart contract then returning the second ephemeral public key to the first user [[it]];
(vi) the second user forms a request in a form of [[a]] fourth the fourth transaction to the address of the smart contract as the calling user of the third function, the second instruction of the third function of the smart contract then returning the first ephemeral public key to the second user [[it]];
(vii) the first user calculates a product of the first ephemeral private key and the second ephemeral public key and the second user calculates a product of the second ephemeral private key and the first ephemeral public key to generate a common secret key.

Claim 2. (Currently Amended): The method of exchanging keys according to claim 1, wherein the first function of the smart contract comprises the wallet address of the user authorized for the exchange as a second argument and wherein the first transaction sends the wallet address of the second user to the first function as a second argument. 

Claim 3. (Currently Amended): The method of exchanging keys according to claim 1, wherein, when the smart contract returns the first ephemeral public key to the second user or the second ephemeral public key to the first user, the smart contract returns half of indicated amounts in the first and second transactions to the first and second users respectively.

Claim 5. (Currently Amended):  The method of exchanging keys according to claim 1, wherein the blockchain is originated from a decentralized blockchain platform having smart contract functionality.

Claim 6. (Canceled)

Claim 7. (Currently Amended): The method of exchanging keys according to claim [[6]] 5, wherein at least one among the first, second, third, and fourth transactions comprises a parameter a maximum complexity that execution of the transaction is authorized to consume and a cost to be paid in terms of complexity 

Amendment to Specification
p.8 ln 7 - The blockchain may for example by Hyperledger™  or Ethereum™.
p.8 ln8-11 - In the case of Ethereum™, one of the first, second, third and fourth transactions may comprise a parameter (STARTGAS) fixing the maximum complexity that execution of the transaction is authorised to consume and a cost to be paid in terms of complexity (GASPRICE).
p.8 ln22-24 - The basic concept of this invention is to make use of a blockchain in which smart contracts or autonomous contracts can be stored. Ethereum™ is one example of such a blockchain. Hyperledger™ is another example of such a blockchain.
P8 ln25-p.9 ln2 - A smart contract is a program that is deployed (in other words stored) in the blockchain and that can be executed by any node on the network. In general, a smart contract can store data, send and receive payments, store an amount in cryptocurrency (ether in Ethereum™), and execute actions independently and in a decentralised manner as a software agent. In general, a smart contract verifies if a number of input conditions are satisfied, and if so, runs automatically to provide a coded result in the contract.
p.10 ln25-p.11 ln3 - In step 211, Alice forms a first transaction, TA , and sends it to the address (of the first function) of the smart contract. This first transaction contains Alice's ephemeral public key, Pa, and in the case illustrated, Bob's wallet address @wallet_Bob (also called account address in Ethereum™). The first transaction is digitally signed by Alice using her private key. During execution of the first function, Alice's signature is verified by the node30 that executeit. Alternatively, Alice's signature can be verified by the contract itself. The wallet address of the peer that initiated the transaction, @wallet_Alice, the wallet address @wallet_Bob, and the ephemeral public key Pa are saved in the smart contract. The contract is then "mined" to validate its state change.
p.12 ln16 - Optionally, transactions 211-212, 221-222 may include a parameter fixing the maximum complexity (STARTGAS parameter in Ethereum™), as a number of steps or clock cycles, that execution of the transaction is allowed to consume, and a cost to be paid in terms of complexity (GASPRICE parameter in Ethereum™). Addition of these parameters makes it possible to demand that each user should pay for the resources that he consumes and therefore to resist "service denial" type attacks obtained by creating infinite loops.
END AMENDMENT

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement for allowance:
The closest prior art Leavy et al. (US 20200259640 A1) teaches a method for end-to-end encryption during a secure communication session. According to the present disclosure, a first device initializes a secure communication session with at least one second device. Initializing the secure communication session includes transmitting an invitation to a secure communication session to the at least one second device. The first device subsequently receives the token from the at least one second device and validates the token. When the token is invalid, the first devices terminates the secure communication session. However, when the token is valid, the first device performs a three-way handshake with the at least one second device to negotiate a first encryption key and a second encryption key. The first encryption key is used to encrypt communication data transmitted by the first device and the second encryption key is used to decrypt communication data received from the at least one second device.
The closest prior art Wang et al. (US 20200162259 A1) teaches a method for processing blockchain data are described. Each contract participant of a plurality of contract participants in a blockchain generates, for a target contract, a paired temporary public key and private key generated based on an asymmetric encryption algorithm. Each contract participant sends the temporary public key to other contract participants. First signature data is generated by each contract participant signing data information including the target contract and temporary public keys of the contract participants by using the temporary private key. A contract participant encrypts predetermined contract information by using a regulatory key of a regulator to generate an encrypted contract signed by each contract participant using the temporary private key, to generate second signature data. Creation data is determined and submitted to the blockchain for storage, where the creation data includes the temporary public key and the second signature data of each contract participant and the encrypted contract.
The closest prior art Chow et al. (US 20190081796 A1) teaches a method for cryptographically secure generation and exchange of data between network-connected systems operating within a computing environment using a permissioned distributed ledger. For example, and based on secure interaction with a distributed smart contract maintained within ledger blocks of the permissioned distributed ledger, an apparatus and a counterparty system may generate local symmetric encryption keys that facilitate a secure communication session between the apparatus and the counterparty system. Using the symmetric encryption key, the apparatus may generate a cryptographically secure representation of generated or obtained data, which may be transmitted to the counterparty system across the secure communications channel. In response to a verification of an integrity of the cryptographically secure representation, the counterparty system may perform operations that, in conjunction with corresponding node systems, record the cryptographically secure representation within a portion of the permissioned distributed ledger
None of the prior art of record, teaches or suggests, alone or in combination, the particular combination of steps in claim 1 as recited below:
a third function comprising a first instruction verifying that the wallet address of a calling user, the calling user being one of the first user or the second user, is the wallet address stored by the first function and, in a case that the wallet address of the calling user is verified as the wallet address stored by the first function, returns the public key stored by the second function to the calling user, and a second instruction verifying that the wallet address of the calling user is the wallet address stored by the second function and, in a case that the wallet address of the calling user is verified as the wallet address stored by the second function, returns the public key stored by the first function to the calling user;
(v) the first user forms a request in a form of a third transaction and sends the third transaction to the address of the smart contract as the calling user of the third function, the second instruction of the third function of the smart contract then returning the second ephemeral public key to the first user;
(vi) the second user forms a request in a form of fourth transaction and sends the fourth transaction to the address of the smart contract as the calling user of the third function, the second instruction of the third function of the smart contract then returning the first ephemeral public key to the second user.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHU CHUN GAO/Examiner, Art Unit 2437 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437